Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 1 of 18 PageID 87




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

   UNITED STATES OF AMERICA,

                            Plaintiff,
   v.                                                    Case No. 2:19-cr-150-SPC-NPM-1

   ALEX JARED ZWIEFELHOFER,

                            Defendant.
                                                /

        DEFENDANT’S FIRST MOTION TO CONTINUE TRIAL AND TO EXTEND
             DEADLINES WITH AN AMENDED SCHEDULING ORDER

           Defendant Alex Jared Zwiefelhofer, through his undersigned counsel, moves in the

   interest of justice under Rule 12(c)(2) and the Fifth, Sixth, Eighth and Fourteenth

   Amendments to continue the trial and to extend the filing deadlines in this capital case so

   that reliable legal and factual determinations can occur, and respectfully states the

   following:

           1.      Mr. Zwiefelhofer is eligible for capital punishment because his indictment

   (Doc. 6) alleges that a death occurred during a robbery in violation of 18 U.S.C. §§

   924(c)(1)(A)(iii), 924(j)(1), and 2.

           2.      The scheduling order (Doc. 21) entered after arraignment on October 11,

   2019, set trial to occur during the December 2, 2019, trial term, with a status conference to

   occur on November 12, 2019, and otherwise created deadlines for the Parties to exchange

   discovery, file notices and motions.

           3.      Conversations between Assistant United States Attorney Jesus Casas and
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 2 of 18 PageID 88




   the undersigned have included that the United States will invite the defense to submit

   mitigation and reasons why the death penalty is inappropriate, and that information would

   be included in a memorandum that the local U.S. Attorney’s Office will submit to the

   United States Attorney General for a determination as to whether capital punishment

   should be sought in accordance with the United States Department of Justice protocol 1 in

   capital cases. Attachment A.

          4.      Mr. Zwiefelhofer also anticipates filing for the appointment of Learned

   Counsel to assist in this matter pursuant to 18 U.S.C. § 3005. 2

          5.      The standard time limitations imposed in the scheduling order (Doc.21) do

   not allow adequate time for meaningful investigation and effective representation of

   Mr. Zwiefelhofer in the context of a capital prosecution. The current deadlines for

   exchanging relevant discovery, filing notices and motions and fully litigating this case

   are not in the interest of justice and are instead unreasonable under the current standards

   that apply to this complex federal capital litigation.

          6.      Thus, proceeding as currently scheduled in this complex case is against the

   interest of justice, in that it constitutes a denial of Due Process and a denial of effective

   representation that will lead to an unreliable sentence, all in violation of the Fifth, Sixth,


   1
      U.S.A.M. Chapter 9-10.00, at https://www.justice.gov/usam/usam-9-10000-capital-
   crimes.
   2
     In pertinent part, 18 U.S.C. § 3005 states, “Whoever is indicted [for a capital crime] shall
   be allowed to make his full defense by counsel: and the court before which the defendant
   is to be tried, or a judge thereof, shall promptly, upon the defendant’s request, assign 2 such
   counsel, of whom at least 1 shall be learned in the law applicable to capital cases[.] In
   assigning counsel under this section, the court shall consider the recommendation of the
   Federal Public Defender Organization[.]”


                                                 2
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 3 of 18 PageID 89




   Eighth and Fourteenth Amendments to the United States Constitution.

          7.      A waiver of speedy trial through December 31, 2020, will be signed by Mr.

   Zwiefelhofer and provided to the Court.

          8.      A declaration provided by Kevin McNally3 from August 2014, states that

   the “average time between indictment and the trial date in federal capital cases, from 2004

   forward, which actually began trial, is approximately 36.5 months. The average time

   between indictment and the notice of intent to seek the death penalty is 16. 1 months. The

   average time between the notice of intent to seek the death penalty and the trial date is

   approximately 20.4 months.” Attachment B.

          9.      Undersigned counsel has contacted AUSA Jesus Casas and the United

   States of America does not oppose the continuance sought in this motion.

                                       MEMORANDUM

          For the reasons set forth above and as explained more fully below, Mr. Zwiefelhofer

   requests that the trial be continued for one year and that the filing deadlines be extended

   by issuance of an amended scheduling order to allow meaningful investigation and

   preparation in conformity with standards of practice for litigation of federal capital cases.

   In the event that the United States files a formal notice that capital punishment is not being

   sought, the matter should then be returned forthwith to the normal docket and a status

   hearing should be expediently scheduled to determine whether trial can occur during the


   3
    Kevin McNally formally served as the Director of the Federal Death Penalty Resource
   Counsel Project that is funded and administered under the Criminal Justice Act by the
   Defender Services Office of the Administrative Office of the United States Courts.



                                                 3
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 4 of 18 PageID 90




   next available trial term. In so moving, Mr. Zwiefelhofer submits that the ends of justice

   are best served by continuing this complex matter and he relies upon his Sixth Amendment

   right to effective assistance of counsel, his Fifth and Fourteenth Amendment rights to Due

   Process of law, and his Eighth Amendment right to a reliable penalty determination in the

   context of a capital case.


          In that regard, the Sixth Amendment of the United States Constitution guarantees

   that, “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public

   trial, by an impartial jury of the State and district where the crime shall have been

   committed, which district shall have been previously ascertained by law, and to be

   informed of the nature and cause of the accusation; to be confronted with witnesses against

   him; to have compulsory process for obtaining witnesses in his favor, and to have the

   Assistance 4 of Counsel for his defence.” Trial courts have the inherent power to control

   their own docket and to schedule matters to accommodate the interests of justice. See, e.g.,

   Clinton v. Jones, 520 U.S. 681, 707 (1997) (Affirming district court’s “broad discretion to

   stay proceedings as an incident to its power to control its own docket.”). The decision of

   whether to grant or deny a continuance “is left to the sound discretion of the trial judge,

   and his discretion will not be set aside absent a showing of a clear abuse of that discretion.”



   4
    The Sixth Amendments right to “Assistance of Counsel” means the effective assistance
   of counsel as provided within the legal community. Strickland v. Washington, 466 U.S.
   668 (1984). Effective assistance of counsel requires having a reasonable period of time for
   the attorney to investigate the accusation, to develop information needed to confront
   adverse witnesses, to identify and locate favorable witnesses subject to compulsory
   process, to research possible legal defenses and to otherwise prepare for trial by an
   impartial jury.


                                                 4
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 5 of 18 PageID 91




   United States v. Warren, 772 F.3d 827, 837 (11th Cir. 1985); United States v. Stitzer, 785

   F.2d 1506, 1516 (11th Cir. 1986) (same).

          In exercising that broad discretion, however, district courts are necessarily

   constrained by 18 U.S.C. §§ 3161 et seq., also known as the “Speedy Trial Act.” Under the

   Speedy Trial Act, a continuance is statutorily authorized when, as here, the ends of justice

   support it or, stated another way, when the denial of a requested continuance would “result

   in a miscarriage of justice.” 5 In making that required determination in the form of an

   express finding as to whether the ends of justice support a continuance, the district court

   judge must consider specific criteria contained in the Speedy Trial Act, including whether

   the case is too complex to reasonably expect adequate preparation within the Speedy Trial

   Act deadlines 6 and whether the refusal to grant a continuance would deny either Party time

   for “effective preparation.” 7 Both of those justifications warrant granting the requested

   continuance here and an express “interest of justice” finding is here fully supported by the

   facts and the law.

                 COMPLEXITY OF CAPITAL PUNISHMENT LITIGATION

          Two attorneys, “at least 1 of whom shall be learned in the law applicable to capital

   cases”, are statutorily required in every federal capital case under 18 U.S.C. § 3005 because

   capital litigation is very complicated and very different from other criminal cases. See

   Woodson v. North Carolina, 428 U.S. 280, 305 (1976) (“[T]he penalty of death is



   5
     18 U.S.C. § 3161(h)(7)(B)(i).
   6
     18 U.S.C. § 3161(h)(7)(B)(ii).
   7
     18 U.S.C. § 3161(h)(7)(B)(iv).



                                                5
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 6 of 18 PageID 92




   qualitatively different from a sentence of imprisonment, however long. Death, in its

   finality, differs more from life imprisonment than a 100-year term differs from one of only

   a year or two. Because of that qualitative difference, there is a corresponding difference in

   the need for reliability in the determination that death is the appropriate punishment in a

   specific case.”). In referring to “justice” in the context of capital punishment, the Woodson

   opinion explains the Eighth Amendment implications:

                  This Court has previously recognized that “(f)or the determination
          of sentences, justice generally requires consideration of more than the
          particular acts by which the crime was committed and that there be taken
          into account the circumstances of the offense together with the character
          and propensities of the offender.” Pennsylvania ex rel. Sullivan v. Ashe, 302
          U.S. 51, 55, 58 S.Ct. 59, 61, 82 L.Ed. 43 (1937).
          Consideration of both the offender and the offense in order to arrive at a just
          and appropriate sentence has been viewed as a progressive and humanizing
          development. See Williams v. New York, 337 U.S., at 247-249, 69 S.Ct., at
          1083-1084; Furman v. Georgia, 408 U.S., at 402-403, 92 S.Ct., at 2810-
          2811 (Burger, C. J., dissenting). While the prevailing practice of
          individualizing sentencing determinations generally reflects simply
          enlightened policy rather than a constitutional imperative, we believe that
          in capital cases the fundamental respect for humanity underlying the Eighth
          Amendment, see Trop v. Dulles, 356 U.S., at 100, 78 S.Ct., at 597 (plurality
          opinion), requires consideration of the character and record of the individual
          offender and the circumstances of the particular offense as a constitutionally
          indispensable part of the process of inflicting the penalty of death.

          Woodson v. North Carolina, 428 U.S. 280, 304 (1976) (Underlining added
          for emphasis).

          The “fundamental respect for humanity underlying the Eighth Amendment” that is

   “a constitutionally indispensable part of the process of inflicting the penalty of death”

   recognized in Woodson drives the need for procedural Due Process under the Fifth and

   Fourteenth Amendments, including the need for the meaningful assistance of counsel under

   the Sixth Amendment. See Powell v. Alabama, 287 U.S. 45, 68-69 (1932) (“The right to



                                                6
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 7 of 18 PageID 93




   be heard would be, in many cases, of little avail if it did not comprehend the right to be

   heard by counsel.”). Mr. Zwiefelhofer is charged with a possible capital offense. The

   United States is actively proceeding under its formal protocol that calls for presentations

   to be made by defense counsel to persuade the United States Attorney General not to seek

   the death penalty.

          The complexity of federal capital litigation is shown by the statutory requirement

   of two attorneys, one of which must be “learned counsel” in capital litigation under

   18 U.S.C. § 3005. This requirement is not found in other cases. More specifically, 18

   U.S.C. § 3005 in part directs that, “[w]hoever is indicted for treason or other capital crime

   shall be allowed to make his full defense by counsel; and the court shall promptly, upon

   the defendant’s request, assign 2 such counsel, of whom at least 1 shall be learned in the

   law applicable to capital cases[.]” In that regard, counsel in capital cases are ethically 8 and

   constitutionally required to conduct a thorough and exhaustive investigation of the alleged

   crime and the entire background of the accused in order to locate, develop and

   meaningfully present all relevant considerations to persuade those involved with the

   prosecution and the sentencing that the death penalty should not be authorized or imposed.

   One crucial area of investigation involves the finding of “mitigation,” this is a term that




   8
    See, e.g., American Bar Association Guidelines for the Appointment and Performance of
   Defense Counsel in Death Penalty Cases (2003), Commentary to Guideline 10.2 (“once a
   client is detained under circumstances in which the death penalty is legally possible,
   counsel should proceed as if it will be sought … Counsel must continue to treat the case as
   capital “until the imposition of the death penalty is no longer a legal possibility”)(Emphasis
   added).



                                                  7
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 8 of 18 PageID 94




   has a broad umbrella and a “low threshold” to be deemed relevant. Counsel are required to

   fully investigate all known sources that could produce mitigation and/or decrease the

   weight of aggravating considerations.

          The complexity of capital litigation and need for learned counsel is shown by

   instances where even experienced courts have totally misperceived what constitutes

   “mitigation” and rejected evidence and argument in the context of capital punishment:

                  When we addressed directly the relevance standard applicable to
          mitigating evidence in capital cases in McKoy v. North Carolina, 494 U.S.
          433, 440-441, 110 S.Ct. 1227, 108 L.Ed.2d 369 (1990), we spoke in the
          most expansive terms. We established that the “meaning of relevance is no
          different in the context of mitigating evidence introduced in a capital
          sentencing proceeding” than in any other context, and thus the general
          evidentiary standard-“ ‘ “any tendency to make the existence of any fact
          that is of consequence to the determination of the action more probable or
          less probable than it would be without the evidence” ’ ”-applies. Id., at 440,
          110 S.Ct. 1227 (quoting New Jersey v. T.L. O., 469 U.S. 325, 345, 105
          S.Ct. 733, 83 L.Ed.2d 720 (1985)). We quoted approvingly from a
          dissenting opinion in the state court: “‘Relevant mitigating evidence is
          evidence which tends logically to prove or disprove some fact or
          circumstance which a fact-finder could reasonably deem to have mitigating
          value.’ ” 285 494 U.S., at 440, 110 S.Ct. 1227 (quoting State v. McKoy, 323
          N.C. 1, 55-56, 372 S.E.2d 12, 45 (1988) (opinion of Exum, C. J.)). Thus, a
          State cannot bar “the consideration of ... Evidence if the sentencer could
          reasonably find that it warrants a sentence less than death.” 494 U.S., at 441,
          110 S.Ct. 1227.
                  Once this low threshold for relevance is met, the “Eighth
          Amendment requires that the jury be able to consider and give effect to” a
          capital defendant's mitigating evidence. Boyde v. California, 494 U.S. 370,
          377-378, 110 S.Ct. 1190, 108 L.Ed.2d 316 (1990) (citing Lockett v. Ohio,
          438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978); Eddings v.
          Oklahoma, 455 U.S. 104, 102 S.Ct. 869, 71 L.Ed.2d 1 (1982); Penry I,
          492 U.S. 302, 109 S.Ct. 2934, 106 L.Ed.2d 256 (1989)); see also Payne
          v. Tennessee, 501 U.S. 808, 822, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991)
          (“We have held that a State cannot preclude the sentencer from considering
          ‘any relevant mitigating evidence’ that the defendant proffers in support of
          a sentence less than death.... [V]irtually no limits are placed on the
          relevant mitigating evidence a capital defendant may


                                                8
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 9 of 18 PageID 95




          introduce concerning his own circumstances” (quoting Eddings, supra, at
          114, 102 S.Ct. 869)). Tennard v. Dretke, 542 U.S. 274, 284–85 (2004). See
          Smith v. Texas, 543 U.S. 37 (2004) (same). In that regard, procedures that
          have long been in place and that have routinely passed constitutional
          scrutiny have later been determined to be invalid. See, e.g., Hurst v.
          Florida, 136 S.Ct. 616 (2016) (Holding that Florida’s death penalty
          procedure that existed for 40 years violates the Sixth Amendment,
          overruling Hildwin v. Florida, 490 U.S. 638 (1989) (per curiam) and
          Spaziano v. Florida, 468 U.S. 447 1984)).

                         TIME FOR EFFECTIVE PREPARATION

          A second consideration under the Speedy Trial Act that warrants a one-year

   continuance in the context of this capital case is that denying such a continuance will deny

   the defense time for effective preparation in participating in the authorization process and

   preparing for a capital trial and possible penalty phase. The discovery reviewed to this point

   purports that Mr. Zwiefelhofer has traveled internationally and his actions in those foreign

   countries are expected to be the source of much litigation. Additionally, Mr. Zwiefelhofer

   was adopted as a child from a neglectful home and a thorough mitigation investigation

   must be performed regarding that adoption and the events surrounding it. These are just

   two examples of a myriad of issues to be explored and investigated.

          Effective representation requires that defense look into each of these incidents and

   any corresponding court files. See, e.g., Rompilla v. Beard, 545 U.S. 374 (2005) (Defense

   counsel’s failure to examine a court file concerning his client’s prior conviction for rape

   and assault in capital case fell below the level of reasonable performance that prejudiced

   the defendant).

          The United States has to date provided over 150 gigabytes of discovery that must

   be reviewed and analyzed. One objective is to discern possible direct mitigation and/or to



                                                 9
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 10 of 18 PageID 96




   investigate leads contained therein in order to find relevant mitigation. This analysis must

   be conducted while bearing in mind that explanation of possible aggravating considerations

   used to impose the death penalty is also a component of presentation(s) under the DOJ

   protocol as well as at trial and/or sentencing. See, e.g., Lockett v. Ohio, 438 U.S. 586 (1978)

   (The Eighth and Fourteenth Amendments require that the sentencer must be able to give

   weight to aspects of the defendant’s character and record and circumstances of the offense

   as factors that may call for a less severe penalty). Much more discovery is expected based

   upon representations by the government.

          Stated simply, the investigation into “mitigation” takes time, and the Department

   of Justice protocol gives defense counsel two opportunities to present mitigating

   considerations and to weigh in on whether the death penalty will be sought for the particular

   person accused of committing a particular crime. One presentation of mitigation and

   argument occurs at the local level and, if necessary, a second presentation is made to the

   Department of Justice. Of particular relevance to this motion to continue is achieving

   enough time to conduct a thorough investigation and to prepare a meaningful presentation.

   If successful at this first opportunity to convince the United States Attorney that

   authorization should not be requested, this may quickly remove the specter of the death

   penalty. Accordingly, the case could then continue as any criminal prosecution without the

   costs and issues necessarily embodied in capital litigation.

          A “reasonable opportunity” is at the very least an adequate time to conduct a

   meaningful investigation into the existence of mitigation. This investigation must include

   an exhaustive analysis of the evidence underlying the offense and known background of




                                                 10
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 11 of 18 PageID 97




   Mr. Zwiefelhofer. However, there is no requirement for mitigating evidence to have any

   nexus with the actual crime and mitigating factors include any consideration occurring

   during a defendant’s life that may weigh against imposition of capital punishment. See,

   e.g., Smith v. Texas, 543 U.S. 37, 45 (2004) (Reiterating that a “nexus” requirement

   between mitigating considerations and the offense for such factors to be relevant was

   rejected in Tennard v. Dretke, 542 U.S. 274, 284–85 (2004)). The very purpose of the

   meeting with the local United States Attorney and, if necessary, the United States

   Department of Justice is for the defense to bring to their attention facts and circumstances

   that weigh against seeking capital authorization. The recommendation of the United States

   Attorney is a key component – indeed, in practice, virtually a determinative one – as to the

   Attorney General’s ultimate decision. A decision not to seek capital punishment early on

   obviates the need to continue costly capital litigation and trial preparation. The United

   States Attorney General has an expedited process in place if it can be demonstrated that

   the death penalty is, for whatever reason, unwarranted.

          To promote efficiency and costs control in regulating complex federal capital

   litigation, Chapter 6, § 670 of the Guide to Judiciary Policy “Scheduling of Federal Death

   Penalty Case Authorization to Control Costs” provides that, “Within a reasonable period

   of time after appointment of counsel under 18 U.S.C. § 3005, and only after consultation

   with counsel for the government and for the defendant (including, as appropriate, in an ex

   parte application or proceeding), the court should establish a schedule for resolution of

   whether the government will seek the death penalty.” The schedule should include dates

   for:




                                               11
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 12 of 18 PageID 98




                (b)(1) the submission by the defendant to the U.S. Attorney of any
          reasons why the government should not seek the death penalty;

                    (2) the submission by the U.S. Attorney to the appropriate
          officials of the DOJ of a recommendation and any supporting
          documentation concerning whether the death penalty should be sought; and

                   (3)filing of a notice under 18 U.S.C. § 3593(a) that the
          government will seek the death penalty, or notification to the court and the
          defendant that it will not.

                (c) The schedule should be flexible and subject to extension for good
          cause at the request of either party (again, as appropriate, in an ex parte
          application or proceeding).

                 (d) The schedule should allow reasonable time for counsel for the
          parties to discharge their respective duties with respect to the question of
          whether the death penalty should be sought, with due regard to:

                 •       the factual complexity of the case;
                 •       the status of any continuing investigation of the crimes and
                         related criminal conduct;
                 •       the anticipated or actual progress of discovery;
                 •       the potential for successful plea negotiations; and
                 •       any other relevant factors.

                 (e) It is also recognized that scheduling extensions may be necessary
          because the full development of facts related to guilt and aggravating and
          mitigating factors may continue even after the case is submitted to the DOJ
          for review.
   Chapter 6, § 670 of the Guide to Judiciary Policy “Scheduling of Federal Death Penalty

   Case Authorization to Control Costs.”

          The above benchmarks stem from a September 2010 update to the Spencer Report

   (Appendix C), prepared jointly by the Defender Services Committee and the Office of

   Defender Services that re-affirmed the cost-saving that occurs if capital litigation is

   avoided by effective mitigation presentations during the authorization process:




                                               12
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 13 of 18 PageID 99




                 The Department of Justice can do this by evaluating and streamlining
          its procedures. Judges can do this by establishing reasonable deadlines and
          maintaining oversight during the pre-authorization stage of the litigation.
          Courts should ensure, however, that whatever decision-making timetables
          are imposed are sufficient to allow for meaningful pre-authorization
          advocacy by counsel for the defendant. Where authorization to seek the
          death penalty is significantly likely, the prosecution and the defense should
          be given every opportunity to explore the reasons for not authorizing or for
          negotiating an early disposition of the case.

   J.B. Gould and L. Greenman, Report to the Committee on Defender Services Judicial

   Conference of the United States Update on the Cost and Quality of Defense Representation

   in Federal Death Penalty Cases (September 2010) (Emphasis added). The cost of

   competent representation at the front of a capital case results in avoiding a costly retrial of

   a capital case where counsel was ineffective in his or her representation of a capital

   defendant.

          In 1989, the American Bar Association first promulgated standards for counsel in

   death penalty cases. In 2003 those guidelines were modified and up-dated. The official and

   final version of the 2003 Guidelines, together with approved commentary, is published in the

   Hofstra Law Review: “American Bar Association: Guidelines for the Appointment and

   Performance of Defense Counsel in Death Penalty Cases,” 31 HOFSTRA L. REV. 913

   (2003). In 2008, the Hofstra Law Review published an issue devoted almost entirely to the

   announcement of guidelines for the mitigation function of defense teams in capital cases.

   Article, “Supplementary Guidelines for the Mitigation Function of Defense Teams in

   Death Penalty Cases,” 36 HOFSTRA L. REV.663 (2008). Rather than include the volume

   as     an     appendix,       the     material      can      be     viewed       online      at

   http://www.hofstralawreview.org/tag/volume-36-issue-3/.


                                                 13
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 14 of 18 PageID 100




           The 2003 American Bar Association (“ABA”) guidelines that are currently

    controlling set forth the following guidance for practitioners concerning trial and

    penalty-phase     investigation   and   preparation.   In   part,   GUIDELINE       10.7   -

    INVESTIGATION directs that “Counsel at every stage have an obligation to conduct

    thorough and independent investigations relating to the issues of both guilt and penalty”,

    and GUIDELINE 10.10.1– TRIAL PREPARATION OVERALL states in part, “As the

    investigations mandated by Guideline 10.7 produce information, trial counsel should

    formulate a defense theory. Counsel should seek a theory that will be effective in

    connection with both guilt and penalty, and should seek to minimize any inconsistencies.”

    In discussing the scope of the investigation to be undertaken pursuant to Guideline, the

    A.B.A. Commentary directs:

                  Because the sentencer in a capital case must consider in mitigation,
           “anything in the life of the defendant which might militate against the
           appropriateness of the death penalty for the defendant,” “Penalty Phase
           preparation requires extensive and generally unparalleled investigation into
           personal and family history.” In the case of the client, this begins with the
           moment of conception. Counsel needs to explore:

                    (1)   Medical history (including hospitalizations, mental and
                          physical illness or injury, alcohol and drug use, pre-natal and
                          birth trauma, malnutrition, developmental delays, and
                          neurological damage);

                    (2)   Family and social history (including physical, sexual or
                          emotional abuse; family history of mental illness, cognitive
                          impairments, substance abuse, or domestic violence; poverty,
                          familial instability, neighborhood environment and peer
                          influence); other traumatic events such as exposure to
                          criminal violence, the loss of a loved one or a natural
                          disaster, experiences of racism or other social or ethnic bias;
                          cultural or religious influences; failures of government or
                          social intervention (e.g., failure to intervene or provide



                                                 14
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 15 of 18 PageID 101




                         necessary services, placement in poor quality foster care or
                         juvenile detention facilities);

                  (3)    Educational history (including achievement, performance,
                         behavior and activities), special educational needs (including
                         cognitive limitations and learning disabilities) and
                         opportunity or lack thereof and activities;

                  (4)    Military service, including length and type of service,
                         conduct, special training, combat exposure, health and mental
                         health services);

                  (5)    Employment and training history (including skills and
                         performance, and barriers to employability);

                  (6)    Prior juvenile and adult correctional experience (including
                         conduct while under supervision, in institutions of education
                         or training, and regarding clinical services). 2003 A.B.A.
                         Guidelines. Of particular note is the supplementary A.B.A.
                         Guideline 4.1 added in 2008, stating in part that, “In
                         performing the mitigation investigation, counsel has the duty
                         to obtain services of persons independent of the government
                         and the right to select one or more such persons whose
                         qualifications fit the individual needs of the client and the
                         case.” This guidance seems especially apposite in the context
                         of appointment of Learned Counsel under 18 U.S.C. § 3005.

           The importance of the ABA Guidelines may not be overstated for, in Wiggins

    v. Smith, 539 U.S. 510, 524 (2003), the Court cited the ABA standards in 1989 as setting

    the benchmark for “determining what is reasonable” to expect of counsel in a capital case.

    Wiggins thus stands for the proposition that the “prevailing professional norms” under

    Strickland v. Washington, 466 U.S. 668 (1984) by which performance of counsel in a

    capital case are measured are set forth in the A.B.A. standards. In that regard under the

    1989 A.B.A. Guidelines, “In cases where the death penalty is sought, two qualified trial

    attorneys should be assigned to represent the defendant.” This essentially mirrors the




                                               15
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 16 of 18 PageID 102




    requirement under 18 U.S.C. § 3005 that the court shall, upon the defendant’s request,

    promptly “assign 2 such counsel, of whom at least 1 shall be learned in the law applicable

    to capital cases.”

          As further set forth in the statute, the assignment of counsel under 18 U.S.C. § 3005

    should be done with consideration of the recommendation of the Federal Public Defender

    Organization. Here, the request and recommendation by the Federal Defender for the

    appointment of Learned Counsel will be forthcoming. In that regard, attorneys within this

    Federal Defender’s Office have experience in capital litigation, but no assistant federal

    defenders in this office have ever represented a defendant during a penalty phase of a

    federal capital trial or capital sentencing, and it is believed that learned counsel under 18

    U.S.C. § 3005 is necessary to assist in the effective representation of Mr. Zwiefelhofer.

          The final point that warrants mentioning in assessing whether the interests of justice

    required to grant a continuance under the Speedy Trial Act are present here is to

    respectfully once again point out that death-penalty jurisprudence is “different” from other

    criminal cases. That truism was reiterated in Gardner v. Florida, 430 U.S. 339 (1977):

            [D]eath is a different kind of punishment from any other which may be
            imposed in this country. From the point of view of the defendant, it is
            different in both its severity and its finality. From the point of view of
            society, the action of the sovereign in taking the life of one of its citizens
            differs dramatically from any other legitimate state action. It is of vital
            importance to the defendant and to the community that any decision to
            impose the death sentence be, and appear to be, based on reason rather than
            caprice or emotion. Gardner, 430 U.S. at 357-58.
            The principle that “death is different” is not simply the dramatic recitation
            of a self-evident truth; rather, it forms the bedrock of death-penalty
            jurisprudence that began in 1976 and is marked and refined by a justly
            deserved increased level of judicial attention to every step of the process
            through which the irrevocable sanction of death is sought and carried out.



                                                 16
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 17 of 18 PageID 103




           The post-Furman Court has described this jurisprudence as mandating a
           “heightened standard of reliability” for the entire process through which the
           sovereign claims the legal and moral authority to kill one of its citizens. This
           heightened concern for reliability is “the natural consequence of the
           knowledge that execution is the most irremediable and unfathomable of
           penalties; that death is different,” Ford v. Wainwright, 477 U.S. 399, 411
           (1986). See Caldwell v. Mississippi, 472 U.S. 320, 329 (1985)(“[T]he
           qualitative difference of death from all other punishments requires a
           correspondingly greater degree of scrutiny of the capital sentencing
           determination.”) (emphasis added).

          Stated simply, the ends of justice in this capital case warrant a continuance that can

    be revisited in the event the United States files a formal notice that it is not authorizing

    imposition of the death penalty. Unless that occurs, more time is needed in this complex

    case to provide effective representation of Mr. Zwiefelhofer by his appointed counsel

           WHEREFORE, this Honorable Court is respectfully asked to grant a one year

    continuance of the trial and to extend the times within which to file notices and motions in

    accordance with a new scheduling order, with the proviso that, should the United States

    file notice that it is not authorizing the death penalty, the case will automatically revert to

    the normal trial docket and will be called up at the next scheduled status hearing.

    DATED this 8th day of November 2019.

                                                           Donna L. Elm
                                                           Federal Defender

    /s/ D. Todd Doss                                       /s/ Erin B. Hyde
    D. Todd Doss                                           Erin B. Hyde
    Florida Bar No. 0910384                                Florida Bar No. 0026248
    Assistant Federal Defender                             Assistant Federal Defender
    201 South Orange Avenue, Suite 300                     201 South Orange Avenue, Suite 300
    Orlando, Florida 32801                                 Orlando, Florida 32801
    Telephone: 407-648-6338                                Telephone: 407-648-6338
    Fax: 407-648-6095                                      Fax: 407-648-6095
    E-Mail: todd_doss@fd.org                               E-Mail: erin_hyde@fd.org



                                                  17
Case 2:19-cr-00150-SPC-NPM Document 27 Filed 11/08/19 Page 18 of 18 PageID 104




                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that undersigned electronically filed the foregoing

    Defendant’s First Motion to Continue Trial and to Extend Deadlines with an Amended

    Scheduling Order with the Clerk of Court (CM/ECF) by using the CM/ECF system which

    will send a notice of electronic filing to the Office of the United States Attorney, this 8th

    day of November 2019.


                                                      /s/ D. Todd Doss
                                                      Assistant Federal Defender




                                                 18
